DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
At claim 1 line 23 “output.” should read --output,--.
At claim 12 line 8 “the temperature reading threshold” should read --the temperature reading threshold value--.

Allowable Subject Matter
Claims 1, 3-4, 6 and 8-12 are allowed.
The following is an Examiner’s statement of reasons for allowance:
CORNELISON (US 5,319,929, provided by Applicant on 06/23/20 IDS) is considered to be the closest prior art of record.
CORNELISON discloses a control system for a heating system of an exhaust system, the control system comprising:
at least one electric heater (in EHC 50)) disposed within an exhaust fluid flow pathway (30); and
a control device (power controller, col. 15 line 4, Fig. 11) configured to operate the at least one electric heater and adapted to receive at least one input (thermocouple), wherein the control device comprises:
a proporiontal-integrall-derivative (PID) controller (col. 15 lines 19-20);

wherein the control device is configured to control the at least one electric heater to provide a continuously variable heating output (PWM, Fig. 15 lines 14-15).
The prior art fails to disclose or render obvious the claim limitations “at least one of a power output limiter and a mass flow limit table” and “wherein the control device is further configured to calculate a temperature, provided as a calculated temperature, based on the at least one input, wherein the control device is configured to control the at least one electric heater to provide a first power output based on the calculated temperature and the PID controller in response to the calculated temperature being greater than a calculated temperature threshold value, and wherein the control device is configured to control the at least one electric heater to provide a second power output greater than the first power output to increase heating output based on the at least one of the power output limiter and the mass flow limit table in response to the calculated temperature being less than the calculated temperature threshold value” in the manner defined in instant amended claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747